DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/7/2016, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizes et al. (U.S. 2014/0168312 A1).
Mizes et al. teach the following claimed limitations:
Regarding independent Claim 1, an inkjet image forming apparatus (10) comprising: 
an image former (30) that forms an image on a transfer body (12, 21) by discharging an ink droplet from an inkjet head (§§0017-0024 and Fig. 1); and 
a hardware processor (80) that detects (using sensors 94A-94E) a landing state of the ink droplet that has been discharged and landed on the transfer body and changes an image forming condition (e.g. firing signals, §0040) when the image is formed so that a detected landing state approaches a target landing state (§§0015-0060 and Figs. 1-5).  
Regarding Claim 2, an imager (94A-E) that images the ink droplet that has landed on the transfer body (§§0021, 0036 and Fig. 1), 
wherein the hardware processor detects the landing state of the ink droplet on the basis of an imaging result of the imager (§0021).  
Regarding Claim 3, wherein the imager images the ink droplet that has landed on the transfer body for each color of the image formed on the transfer body (§§0021, 0036), and 
the hardware processor detects the landing state of the ink droplet for each color of the image on the basis of the imaging result of the imager (§0021).  
Regarding Claim 4, a plurality of imagers (94A-E) that image the ink droplet landed on the transfer body for each color of the image formed on the transfer body (§§0021, 0036 and Fig. 1), 
wherein the hardware processor detects the landing state of the ink droplet for each color of the image on the basis of imaging results of the plurality of imagers (§0021).  

Regarding Claim 5, a heating part (130, 134, 136) that heats a landing area of the ink droplet on the transfer body, wherein the landing state includes a diameter of the ink droplet, and the hardware processor changes heating temperature of the heating part as the image forming condition 0025, 0036, 0049-0052).  
Regarding Claim 9, wherein the landing state includes a diameter of the ink droplet, and the hardware processor changes an amount of discharging the ink droplet from the inkjet head as the image forming condition (§§0039-0052 and Figs. 3-4).  
Regarding Claim 10, wherein the landing state includes a landing position of the ink droplet, and the hardware processor changes timing of discharging the ink droplet from the inkjet head as the image forming condition  (§§0039-0052 and Figs. 3-4).  
Regarding Claim 11, a smoother (92) that smooths an image forming surface on which the image is formed on the transfer body (§0019 and Fig. 2).  
Regarding independent Claim 13, an image forming condition changing method comprising: forming an image on a transfer body (12, 21) by discharging an ink droplet from an inkjet head (34A-D, §§0021-0022, 0036 and Fig. 1); 
detecting (using sensors 94A-94E) a landing state of the ink droplet that has been discharged and landed on the transfer body (§§0021, 0036); and 15B49979US01 
changing an image forming condition  (e.g. firing signals, §0040) when the image is formed so that a detected landing state approaches a target landing state (§§0015-0060 and Figs. 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizes et al. (U.S. 2014/0168312 A1) in view of Miyashita et al. (U.S. 2017/0072708 A1).
Mizes et al. teach all claimed limitations except following:
Regarding Claim 7, wherein the heating part heats the landing area of the ink droplet so that the temperature of the landing area becomes uniform in an orthogonal direction orthogonal to a moving direction of the transfer body.   
Miyashita et al. teach the following claimed limitations:
Regarding Claim 7, wherein the heating part heats the landing area of the ink droplet so that the temperature of the landing area becomes uniform in an orthogonal direction orthogonal to a moving direction of the transfer body (§§0008, 0064-0065).
Regarding Claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the heating part heats the landing area of the ink droplet so that the temperature of the landing area becomes uniform in an orthogonal direction orthogonal to a moving direction of the transfer body, taught by Miyashita et al. into Mizes et al. for the purpose of making print quality on the print medium more uniform (§0008).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizes et al. (U.S. 2014/0168312 A1) in view of Belelie et al. (U.S. 2010/0053287 A1).
Mizes et al. teach all claimed limitations except following:
Regarding Claim 12, ink used for forming the image has an ultraviolet curable property that the ink is cured by being irradiated with an ultraviolet ray.   

Belelie et al. teach the following claimed limitations:
Regarding Claim 12, ink used for forming the image has an ultraviolet curable property that the ink is cured by being irradiated with an ultraviolet ray (§0165).
Regarding Claim 12, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the ink used for forming the image has an ultraviolet curable property that the ink is cured by being irradiated with an ultraviolet ray, as taught by Belelie et al. into Mizes et al. for the purpose of enabling simultaneous and customizable printing of identification markings, security features, and Braille, alone or in combination (§0165).  
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 6 is the inclusion of the limitations of an inkjet image forming apparatus that includes wherein the heating part is arranged on a back surface side of the transfer body and has a structure in which a heater, an aluminum plate, and a porous material are sequentially laminated in that order from below. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 8 is the inclusion of the limitations of an inkjet forming apparatus that includes the plurality of heating parts is arranged while being partitioned by a heat insulating plate.  It is this limitation found in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853